Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 12 is the broadest independent claim. Claim 12 recites an apparatus for determining an orientation of an eye of a patient during an eye operation. The apparatus comprising: an illumination device configured to generate a light pattern on the eye of the patient in an operation position, a camera device configured to capture the light pattern generated on the eye during the eye operation, a computer configured to ascertain at least one property of the eye, which is dependent on the current orientation of the eye, from the captured light pattern during the eye operation, wherein the illumination device is configured to generate diffuse or afocal light for generating the light pattern, and wherein the illumination source has a light element and a diffuser element configured so that the light pattern generated on the eye is composed of diffuse light.
The closest prior art of record is Zickler in view of Frey in view of L’Esperance. Zickler in view of Frey in view of L’Esperance discloses an apparatus for determining an orientation of an eye of a patient during an eye operation. Zickler in view of Frey in view of L’Esperance further discloses the apparatus as including: an illumination device configured to generate a point of light on the eye of the patient in an operation position, a camera device configured to capture the light pattern generated on the eye during the eye operation and a computer configured to ascertain at least one property of the eye, which is dependent on the current orientation of the eye, from the captured light pattern during the eye operation. 
a pattern of light on the eye”. Additionally, Zickler in view of Frey in view of L’Esperance fails to disclose “the illumination device is configured to generate diffuse or afocal light for generating the light pattern”, and “wherein the illumination source has a light element and a diffuser element configured so that the light pattern generated on the eye is composed of diffuse light”. Furthermore, nothing in the prior art when viewed with Zickler in view of Frey in view of L’Esperance obviates these deficiencies. It is important to note individually none of these elements alone define the invention over the prior art. The use of patterns of light on the eye by itself is not unique. The prior art has many examples of emitting light patterns onto the eye and then recording the reflection to determine properties of the eye. Use of afocal/diffuse light related to ophthalmic surgeries and/or optometry is itself not novel. However, this invention differs from the prior art in that it uses the application of a diffuse light pattern directed onto eye to determine properties related to the eye’s orientation. This specific combination of all these features is what defines the invention over the prior art. The prior art does not describe all of these features together in combination with each other. Also, simply switching a light source with a focus to a diffuse or afocal light in many of the systems that measure/ characterize orientation of the eye often renders the function of the systems inoperable as this often affects the reflection of the light (ie the capture of the light pattern generated on the eye during the eye operation) from the camera. Additionally the use of diffuse light pattern instead of a focused light pattern is not a diffuse light pattern directed onto the eye offers a unique advantage in that it reduces the need for exact alignment between the device and the eye which is often required by other systems. Therefore, the combination of limitations is neither anticipated nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792